DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/971,445 filed 11/17/2020. Claims 1-10 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Specification
Abstract
The phrase “The present invention relates to a” is phrase which can be implied, and it is not proper to add such phrase to the abstract. 
(A):	The following sub-titles are missing from the specification as follows:
“Cross Reference to Related Applications” and the associated paragraph claiming priority as a 371 of a PCT. 
(B):	The disclosure is objected to because of the following informalities: the specification fails to include the following subtitles:
  The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification

 (a) CROSS-REFERENCE TO RELATED APPLICATIONS.
 (b) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(c) BRIEF SUMMARY OF THE INVENTION.
(d BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
 (e) DETAILED DESCRIPTION OF THE INVENTION.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 1, a comma --,-- should be inserted subsequent “stud 10”, and Colon --:-- should be inserted subsequent to “comprising”.  
Claims 6-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6-10 have not been further treated on the merits.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US (2013/0247380) in view of Urback (5.932,597). Kwon discloses a ball joint (100),  comprising:
 a ball stud (10) which includes a spherical portion (13);
 two bearing shells (30) that are arranged on the spherical portion (13); and 
a housing (50) that is made from synthetic plastic resin material in one piece and encloses the two bearing shells (30) such that they are urged against the spherical portion (13) by the housing (50). Kwon fails to disclose a small gap between the two bearing shells. Urback discloses a ball joint comprising a two bearing shells (100, 130) arranged on a spherical portion (24) such that there is a small gap (annular space 240) between the two shells (100, 130). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bearing shells of .
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Urback as applied to claim 1 above, and further in view of Peterson (6,350,060). Kwon discloses the claimed invention, including the bearing shells includes an engagement section (38/38) provided on a circumferential collar (35) in the radial section but fails to disclose the engagement sections are alternating in the circumferential direction. Peterson discloses spherical bearing assembly (52) comprising a spherical ball (30/32) and a shell portion (48/50) comprising a first shell section (34) and a second shell section (38), wherein the first shell section includes a projections (36) and the second shell section includes a second projection (38) such that the first and second projections are in alternating interdigitating arrangement in the circumferential direction. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the shells of Kwon to include the alternating interdigitating projection arrangement in view of Peterson to prevent relative rotation and to interlock the two bearing shells to form a smooth connection that can be easily separated.
Regarding claim 5/2, 5/3 5/4, the combination of Kwon and Peterson clearly discloses that the engagement sections (37/38) of Kwon and (36/40) of Peterson, of one bearing shell locks in place with the other bearing shell.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656